DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/18/2020 has been entered. Claims 1, 12 have been amended and claims 9, 20 have been cancelled. Therefore, claims 1-8, 10-19 and 21-22 are now pending in the application.

Allowable Subject Matter
Claims 1-8, 10-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Yao et al. (US – 2014/0324316 A1) discloses Brake System and Method for Control comprising:
receiving, by a dividing device (the controller 60 may monitor and control the amount of brake torque provided by the friction brakes 42 and the secondary brake 44 and may control operation of the brake blending control unit 48, [0024], therefore, 60 function as dividing device, Fig: 1-2), a specification for a total setpoint deceleration of the transportation vehicle (block 104, a brake torque command may be compared to a threshold brake torque command, [0033], Fig: 1-2);

signaling, by the dividing device, the mechanical setpoint braking torque to the mechanical brake so that the mechanical brake adjusts a mechanical actual braking torque to the mechanical setpoint braking torque by operating a brake actuator (Brake blending control may also include control of one or more brake actuators or a brake pneumatic unit. For example, a controller may determine, calculate, or receive a signal indicative of a desired pressure or target pressure to provide to a brake. The desired pressure may be compared to an actual pressure (output pressure) to determine a pressure error value, [0041], Fig: 1 -2), wherein, at least during a transient torque buildup phase of the actual braking torque, the actuator dynamics of the brake actuator have a limited time gradient which is lower than a time gradient of the signaled mechanical setpoint braking torque so that a control error is produced during the adjustment (blending control and slip control, [0041-0041], Fig: 1-2);
predicting, by the dividing device, the mechanical actual braking torque using a model of the brake actuator based on a current operating state of the brake actuator and based on the gradient of the mechanical setpoint braking torque (a brake blending control strategy may determine a total amount of brake torque that is desired. The total 
generating a compensation torque based on the predicted mechanical actual braking torque by actuating at least one predetermined transportation vehicle component which is different from the mechanical brake, which compensation torque brings about the total setpoint deceleration in the transportation vehicle (A secondary brake 44 may be applied independently of the friction brake 42 or in conjunction with the friction brake 42. As such, the secondary brake 44 may provide additional braking capability as compared to a friction brake 42 or set of friction brakes alone, [0023] and brake blending control, [0039-0042], Fig: 1-2).
However, prior art fails to disclose wherein the dividing device receives the specification of the total setpoint deceleration at least once from an automatic cruise control system and/or a drive-by-wire system and/or from a drag torque simulation.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 12. Therefore, independent claims 1 and 12 are allowable. Claims 2-8, 10-11, 13-19 and 21-22 are also allowable by virtue of their dependencies from claims 1 and 12 accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657